 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMarino Electric,Inc. and its alterego,Marin Elec-tric,Inc.,andMarin Holding CompanyandInternationalBrotherhood of ElectricalWork-ers, Local Union No. 716, AFL-CIO. Case 23-CA-1000019 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 30 April 1986 Administrative Law JudgeRichard J. Linton issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the Respond-ents filed cross-exceptions and a supporting and an-swering brief. Amicus curiae briefs were filed bythe International Brotherhood of Electrical Work-ers,AFL-CIO, and the Chamber of Commerce oftheUnited States. The General Counsel filed abrief in response to that of the Chamber of Com-merce.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'Although we agree with the judge that the General Counsel failed toestablish thatMarro Electric, Inc was the alter ego of Marino Electric,Inc, we find 0Vorhees Painting Co,275 NLRB 779 (1985), on which herelied in part, to be inapplicable There, a panel majority reversed ajudge's finding of alter ego status partly because one of the employers inquestion had a nationwide business while its alleged alter ego operatedonly locally In the instant case, however, the nationwide operations ofMarino Electric, Inc have never included its employment of electriciansto perform work of the type performed by its bargaining unit employeesThe relevant comparison here, therefore, is only between the local oper-ations of the alleged alter ego companiesThe judge stated at one point that J C Marino was not a director ofMarro Electric, Inc , and later that he was The latter is correctRobert S.Breaux,Esq.,for the General Counsel.JamesV Carroll III,Esq. (Andrews & Kurth),of Hous-ton, Texas,for Respondent Marino Electric and MarinHolding Company.Marcia Ann Cain Graham,Esq. (Andrews&Kurth),ofHouston,Texas, for Respondent Marin Electric.PatrickM.Flynn,Esq.(Watson,Flynn & Bensik),ofHouston,Texas, for the Charging Party, IBEW Local716.DECISIONSTATEMENT OF THE CASERICHARD J LINTON, Administrative Law Judge. Thisisanalleged alter ego case. Is Marin Electric, Inc.(Marin) the alter ego of Marino Electric, Inc. (MEI)?Did J. C. Marino (Marino), the real owner of bothMEI and Marin, form Marin as part of a scheme (using aholding company) to enable MEI to escape the burdensof its contract with IBEW Local 716?Or is Marin operated separately from MEI and with adifferent purpose so that it is not the "disguised continu-ance" of MEI7The issue is very close. Because I conclude that theanswer to the last question is yes, I answer the first twoquestions no, and I dismiss the complaint.'This case was tried before me in Houston, Texas, on 4and 6 September, 28-31 October, and 1 and 4 November19852 pursuant to the 17 May 1985 complaint and the 16October 1985 amended complaint issued by the GeneralCounsel of the National Labor Relations Board throughtheRegionalDirector for Region 23.3 The amendedcomplaint (complaint) is based on a charge filed 29March 1985 by International Brotherhood of ElectricalWorkers, Local Union No. 716, AFL-CIO (Union orLocal 716) against Marino Electric Inc. and its alter egoMann Electric Inc (Respondent).4In the complaint the General Counsel alleges that theRespondent violated Section 8(a)(1) of the Act in Octo-ber when Vice President Thomas N. Fitch told employ-ees that MEI had to go nonunion under Marin in orderto get sufficient work, that Marin was MEI's open shop,and that MEI had to close and reopen as Marin in orderto continuein business as anelectrical contractor; Sec-tion 8(a)(3) and (5) of the Act when Marin failed tohonorMEI's collective-bargaining agreement (CBA)with Local 716, by Marin's failing to pay contract rates,and by MEI's terminating 13 named employees on vari-ous dates between 16 October 1984 and 18 January 1985.'The caption of the complaint reads, in part, MEI "and its Alter Ego"Mann I have not deleted the "and its Alter Ego" phrase from the cap-tion, although leaving the phrase in the caption seems questionable inview of my dismissal of the complaint On the other hand, presence ofthe phrase immediately alerts readers to the nature of the case2The first 2 days of the hearing, 4 and 6 September, were very shortNo witness testified, and the discussion was devoted mainly to resolvingissues concerning inspecting and copying subpoenaed documents Pro-ceedings during these 2 days in September generated only 25 pages of thetranscript and are marked as volumes I and 2 For the October resump-tion, the court reporting service inadvertently began again with volume1,page 1 In light of the limited nature and brevity of the September pro-ceedings, I have disregarded those pages when making references to thetranscript in this decisionThe parties did likewise in their briefs Thus,references hereafter to volume i refer to 28 October 1985 References tothe transcript are by volume and page3At the beginning of the Monday, 28 October 1985 resumption, coun-sel for the General Counsel, Robert S Breaux, announced that CliffordW Potter, the first Regional Director for Region 23, had died the pre-ceding FridayAttorney Breaux expressed tribute to the memory offormer Regional Director Potter, for whom memorial services were con-ducted that day (1 6-7)4All dates are for 1984 unless otherwise indicated I refer to MarinoElectric, Inc as MEI and to Marin Electric, Inc as Marro Thus,"Marino" refers to J C Marino, the person who owns the controllingstock285 NLRB No. 53 MARINOELECTRIC345By its answer Respondent admits certain factual mat-ters but denies violatingthe Act.On the entire record, including my observation of thedemeanorof thewitnesses, and after due consideration ofthe briefsfiled by theGeneral Counsel,the Union, andthe Respondent,Imake the followingFINDINGSOF FACT1.JURISDICTIONBoth MEI and Marin are 'Texas corporations head-quartered in Houston, Texas. Each is engaged in thebuilding and construction industry as an electrical con-tractor.During 1984 MEI purchased and received inTexas goods and materials valued in excess of $50,000from Texas suppliers, which suppliers, in turn, had pur-chased suchitemsfrom points located outside Texas.During ' the past 12 months Marin purchased and re-ceived in Texas goods and materials valued in excess of$50,000 from Texas suppliers, which suppliers, in turn,had purchased such items from points located outsideTexas. I find that MEI and Marin, and therefore Re-spondent, are each employers within the meaning of Sec-tion 2(2), (6), and (7) of the Act.11I.LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that I-BEW Local 716isa labor organization within the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Facts1.From Wohlt Electric to Marin ElectricThis case revolves around J. C. Marino and the fourcorporations that he either owns or controls. MEI, thefirst of Marino's companies, was chartered by the Stateof Texas on 27 January 1978 (G.C. Exh. 2-1). After serv-,ing nearly 18 years with WohIt Electric, Inc., Marinolaunched his own entrepreneurial career in the electricalcontracting businesswithMEI. Marino and his wifeJudith have been the only directors of MEI, and fromMEI's inceptionMarino has owned the controllingshares of stock (R-O-10).5Marino ran MEI from his home or some other tempo-rary location for the first few months. In June 1978 MEImoved to its permanent quarters at 615 Hartman andmailed copies of an announcement to that effect (6:1546).Aside from listing MEI's name, logo, address, telephonenumber, and officers, 6 the announcement declared MEIto be (R-O-15):5Exhibits of MEI are designated as R-O with trailing sequencenumber, and Marin's exhibits bear the prefix R-N (3 603, 613). R-0-10 isa chart showing a history of the directors, officers, and stockholders ofthe four corporations(6.1505).6 The officers named were J. C. Marino, president, and Tom Fitch,vice president.Fitch also had been at Wohlt Electric with Marino and,had joinedMEI shortly after its creation. Fitch joined as part owner,purchasing 16,000 of the 82,000 shares around Easter 1978 (5:1254).A new electrical contracting firm specializing in de-signing and building quality commercial and indus-trial construction.As we shall see, the nature of MEI's work, or themarket it specializedin, isa key point in the evidence be-cause that specialty is contrasted with the so-called com-petitive market in which Marin operates.Even before MEI moved to its permanent quarters at615 Hartman, Marino, in the spring of 1978, signed theLetter of Assent-A agreeing to be bound by the CBA ofthe Southeast Texas Chapter, National Electrical Con-tractorsAssociation, Inc. (NECA) (5:1440-1441). SoonthereafterMEI joined NECA, and Respondent admits tothis fact in its answer to complaint paragraph 10. Onsigningthe letter' of assent at Local 716, Marino wasgiven the opportunity to choose his first two electriciansby name, and he selected Gary Kaminsky and John LeB-lanc-foremen at Wohlt Electric (5:1322, 1441). Fitchtestified that Kaminsky was the first to start, and that hebegan about May 1978 (5:1256). Thereafter MEI calledthe Union when it needed to hire electricians.Joseph D. Meyer also worked at Wohlt Electric whenMarino and Fitch were there. Indeed, in early 1962Marino hired Meyer to work as an estimator at WohltElectric (3:686-687).Meyer testified that he joined MEIinMarch 1979 (3:688; 4:971) and was promoted to vicepresident of engineering and sales in the summer of 1979(3:689).'From its beginning, as previously noted, MEI special-ized in designing and building quality commercial and in-dustrialconstruction (1:21; 6:1590).Respondent'swit-nesses refer to this as the design/build market. Marinodescribed the nature of the design/build concept as ateam concept, pioneered by Wohlt Electric, in which anowner engages an architect to prepare preliminary plansand specifications. The selected general contractor callsin the electrical contractor. The owner would then takethe final plans to his bank. All of this, Marino testified,was on a negotiatedbasis;that is, there was no biddingby competitors (6:1547-1548).Bernard M. Kalmans gave a similar description of thedesign/build concept, a format he used at his own elec-trical contracting company, Kalmans Electric Company,before selling his assets to a Dallas firm in May 1984(3:552-554).He sold out becausehis business(40 to 50percent of which was design/build) became unprofitable(3:555, 556). Beginning in 1983, Kalman testified, hiscustomers switched from negotiated contracts (design/-build) to the competitive market in which the lowest bidgets the job (3:554, 556).Although the recordcontainsseveral references tolowest price getting the job, that shorthand referencemustgive way to the more complete statement of otherwitnesses that the lowestresponsible(i.e., reliable) bidderis awarded the job. These'witnesses,estimators for differ-'Minutes of a special joint meeting of MEI's shareholders and direc-tors held 12 October 1979 at Lake Tahoe, Nevada, reflect that Meyerwas elected to the vice president position "effective May 1979" (G C.Exh 2-2), and the May 1979 date is reflected in the chart summary (R-0-10) 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent general contractors in Houston, include Curtis L.Trenkelbach (4:857, a project manager), Dan Sterling(4:885, 890, 893),Gordon Albrecht (4:908), and MarkGartrell (4.925). Even Meyer, who initially testified thatbottom dollar takes the job (3:697), subsequently modi-fied that to say customers areprimarilyinterested in thebottom dollar, but that no one wants shoddy materials orworkmanship (4:1004-1005).Before 1983 MEI was quite successful, and it awardedbonuses to employees and donated to charities. By 1983,however, two adverse developments had occurred inHouston. First, the oil-based economy had begun suffer-ing and construction soon felt the pain. Second, non-union electrical contractorsmultiplied (1:112; 2:326,Marino; 3.556, 565, Kalmans; 3:696, Meyer). The conse-quences of the downturn in the oil-based economy arereflected in statistics appearing in the record (R-O-12;R-O-14), and reports about the events appear in both na-tional publications, such as Newsweeks and the WallStreet Journal,9 as well as in local publications such asthe Houston Chronicle. i oNonunion contractors were paying their electriciansabout $10 to $12 an hour, and even when a companyadded medical benefits the total cost came to no morethan about half the $24 hourly cost (including benefits)forunion scale (1:126-127,Marino; 3:564,Kalmans;3:724,Meyer)." The difference in labor cost put asevere squeeze on union contractors, for as Marino(1:115) and Kalmans (3:563) testified, the principal costfactor difference between union and nonunion contrac-tors is the labor cost The cost of materials is essentiallythe same for both groups (1:115) Because of the squeeze,Kalmans sold out in early May 1984 (3:553, 565). AndWohlt Electric, the union contractor who pioneered thedesign/build concept, appears to have closed its doors in1985 (6:1549, Marino).MEI took several stepsin aneffort to survive. First, itreduced various items of overhead expense, includingconsolidating some office jobs, laying off employees,dropping bonuses and eliminating advertising in theyellow pages, cutting or freezing some salaries, andmore. Second, it attempted to enter the competitiveaThe Great Texas OilBust,Newsweek, March 21, 1986 at 16 Thus,above at 17, "Industry statistics tell the story In December 1981, thenumber of rotary-drill rigs operating in Texas peaked at 1,448-but bythe end of 1982 that number had been cut in half" And at 18 above,"Houston and its real-estate boom were heavily dependent on oil In 1982alone,Houston lost an estimated 100,000 jobs as drilling activity dried11up9Frazier,CityUnder StressHouston Falls Into a State of Mental De-pression,Wall Street J , March 25, 1986 at 1, col I10Drummond,Constructionon OfficesatVirtual Standstill,HoustonChronicle,Nov 10, 1985, sec 5 at I Drummond reports, "During thehistoric burst in office construction in 1982 and 1983, developers com-pleted buildings equal to half the office space in the entire city Today,office construction is at a virtual standstill " As anyone would expect,"Houstonians have embarked on a massive diversification effort to ensurethat the city's economy will be as bright in the future as it has in thepast" Sheridan,Houston A Plan For Diversification,SPIRIT (SouthwestAirlines), April 1986 at 81, 8211The relevant CBA is effective 14 February 1983 to 27 August 1986(G C Exh 7) MEI is a signatory The CBA provides for a journeymanwage rate (not including benefits) of $17 88 effective 2 March 1983 and arate of $17 98 effective 31 August 1983, with a wage rate effective 29August 1984 to be determined in reopener negotiations (G C Exh 7 at30)market based on two agreements NECA negotiated withthe Union. These agreements allowed contractors to paylower rates for certain work. One of these agreementswas called the Market Recovery Agreement (MRA), anditprovided for a $12 hourly rate for journeymen (1:131;2:275).The other was the Ship Channel RecoveryAgreement (SCRA), which allowed an hourly rate of$14.30 (6:1576). The MRA (and presumably the SCRA)was effective from November 1983 to 1984 (1:131;6:1533). The cost of benefits, however, was based on thehigher wage scale of the CBA, and this resulted in atotal cost of about $15 to $16 under the MRA (2:275,280-281). Because everyone was unhappy with the MRAand, presumably, the SCRA, these two side agreementswerenot renewed.The electricians did not like the MRA for obvious rea-sons, and MEI did not like it for two reasons. First, thetotal rate was still too high for MEI to compete withopen shop contractors and, second, the dissatisfaction ofthe electriciansmanifested itself in lower productivity,higher turnover, and increased attendance problems.Third, in its efforts to enter the competitive marketMEI reduced its normal overhead factor when bidding,and on a very few jobs actually submitted a bid at lessthan its cost simply in an effort to get a start. MEI wasunsuccessful in its efforts to penetrate the competitivemarket (1:112;6:1549-1550,Marino).12A last hope MEI had was that the Union would agreetoNECA's request for a 15-percent reduction in thewage-benefit package to be effective 29 August 1984.The Union declined to agree to the reduction, and thematter was submitted to the contractual arbitrator, TheCouncil on Industrial Relations (CIR) inWashington,D.C. On 28 August 1984 the parties learned that the CIRhad upheld the Union's refusal to agree to a rollback inlabor costs (R-O-18). Even so, Meyer testified that a 15-percent reduction would have been too little to help(3:707, 763), and Marino testified that for MEI to com-pete it needed a labor cost factor in the $10- to $12-an-hour range (1.131).There is no question that MEI's fortunes were declin-ing.The firm incurred a net loss of $7207 for calendaryear 1983, and in 1984 the news was even worse with anet loss of $35,587 (G C. Exh. 2-10). The backlog of jobawards is, of course, an indication of a firm's economicprospects for the coming months. MEI's backlog history,downright gloomy on entering 1984, reflects the follow-ing (R-N-23):As ofAmount31December 1981$2,466,83831December 1982538,12331December 1983293,04031 August 198494,487In the 8-month period ending 31 August 1984, MEIwas unsuccessful on at least 32 bids totaling over$2,385,000 (R-O-16)12MEi did secure a few contracts, but the dollar volume and profitswere far too small MARINO ELECTRIC347In view of all the economic problems facing MEI it isnot surprising that for several months before the CIR'sdecision,Fitch,Meyer, and Marino had discussed thepossibility of forming a separate company to operate inthe competitive market. On 29 August 1984, followingreceipt of the CIR's decision that the contractual wagerateswould remain the same for another year, Marinodecided to curtail MEI's operations and to create a sepa-rate company that would operate in the competitivemarket (1:103, 123-125, 144; 2:277; 6:1574). Marino testisfled that he and his wife Judith selected the name ofMarin for the new company (2:315). That name is simplyMarino with the letter "o" dropped.On 29 August Marino went to his corporate attorneywho, on that date, prepared the articles of incorporationfor a holding company, Marin Holding Company (Hold-ing) and for Marin Electric, Inc. (1:143-144). Two dayslater, 31 August 1984, the Secretary of State for Texasissued a charter to Holding.(G.C. Exh. 4-1) and one toMarin (G.C. Exh. 3-1).13On 10 September certain stock purchases and ex-changes occurred as a result of the organizational meet-ings that date of Holding and Marin. Marino, Fitch, andMeyer (the only stockholders of MEI) exchanged theirshares of MEI stock for an equal number of shares inHolding, with Holding becoming the sole stockholder ofboth Marino and Marin(R-O--10). From 10 September tothe present (actually, to the close of the hearing insofaras the record can show), the initial and only directors ofHolding have been J. C. Marino and Judith Marino,14and the only officer Holding has had has been Marino aspresident and secretary (R-O-10; complaint par. 2, ad-mitted).From its 10 September organizational meeting for-ward, Marin's officers have 'been: Phillip Steffek, presi-dent;Thomas N. Fitch, vice president and secretary;Joseph D. Meyer, vice president (R-O-10; G.C. Exh. 3-2).And its directors have been (R-O-l0; G.C. Exh. 3-2)-J.C. MarinoJudith I. MarinoPhillip SteffekJoseph D. MeyerThomas N. Fitch'Charles H. Barineau,Jr.10 Sept. 1984 to present10 Sept. 1984 to 1 Aug.19851Aug. 1985 to presentIAug. 1985 to present1Aug. 1985 to present1Aug. 1985 to 24 Sept.1985From 10 September forward the 82,000 shares ofHolding have been owned as follows (G.C. Exh. 4-2; R-0-10; 1: 119-120):J.C. Marino59,200-72.2%Thomas N. Fitch16,000-19.5%Joseph D. Meyer6,000-8.3%82,000-100.0%13 Earlier in 1980, Marino had formed J. C. Marino Interests,Inc (In-terests) that, as the record reflects, owns and leases equipment and otherproperty, first to MEI, and later, to Mann. From the inception of Inter-ests,Marino has been the sole stockholder, director, and officer (R-O-10;1:175-179; 5.1415)14Marino and his wife have been the only directors MEI has had fromits inception.Thus, although J. C. Marino has never been an officeror director of Marin, he has potential control of Marinby virtue of being the majority stockholder of Holding(he and his wife Judith constitute Holding's board of di-rectors) which in turn owns all the shares of both Marinand MEI (1:122).2.MEI before MarinIn the months before Marin was created, MEI operat-ed as follows. Marino made all major decisions, handledthe public and customer relations work, set the labor re-lations policies,15 and served as the project manager onthe larger jobs. Fitch testified that on the larger jobs theforemen had more contact with Marino than with him(5:1261, 1264).As Marino described his function as of1984, "I was Mr. Everything" in running the corpora-tion, serving as project manager, and working with theemployees and job foremen (1:157-158).AssistingMarino in operating MEI were Thomas N.Fitch, Joseph D. Meyer, and Phillip, Steffek. Fitch wasvice president of operations and production, Meyer wasvice president of engineering and sales, and Steffek wasthe controller. Unlike Marino, Fitch, and Meyer, Steffekheld no shares of MEI's stock.In practical terms, Fitch was the shop superintendentwhose primary duty was to oversee the job foremen andto keep the crews balanced on the various jobs (1:158,160; 5:1259).Meyer was in charge of estimating and en-gineering design (1:158; 3:689, 718), and Steffek ran theoffice and accounting function (1:163). 16 Because Marino,was personally involved in just about everything at MEI,there'were no rigid organizational lines. Thus, LarryAnders handled estimating and some service work, andreported to both Marino and Meyer (1:159; 5:1297).Anders testified he did estimating at Marino and that itwas not until the summer of 1984 that he was givencharge over the service department, a task which, he tes-tified,had been handled previously by Fitch (4:1072;5:1230).1 ° All these persons, and perhaps others at, MEI,had worked with Marino at Wohlt Electric. Indeed,some had been hired by Marino at Wohlt Electric.Other names from Marino's overhead (office) staff ap-pearing in the record include Raymond Adams, a drafts-man and estimator who assisted Meyer, and MauriceGarrett, a material expeditor (1:161). Suzan L. Steffan,the office manager, worked under the supervision ofSteffek (1:34; 6:1517).3.Events after 10 September 1984On I1 September Meyer became Marin's first employ-ee.He soon was followed by Fitch and Steffek. The topmanagement of Marin consists of Steffek, president;Meyer, vice president; and Fitch, vice president and sec-retary. Steffek directs the office staff and the financialand accounting aspects, Fitch is in charge of the field op-15Of course, many aspects of labor relations were controlled by theCBA with Local 716.isMarino, Fitch, and Meyer testified, but Steffek did not.17Marano testified that during the cost-reduction layoffs of early 1983Fitch took over the additional responsibility of the service trucks(6 1518) 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDerations,andMeyer handles the estimating, bidding,project management, and public and customer relations.The titles of Mann's officers are rather misleading, forMeyer (3:719; 4:984) and Fitch (5:1298-1299) testifiedthat the three work together but none reports to anyone.Marino describes Marin's top management as a "three-headed deal" (1:163). According to Meyer, Marino exer-cises no supervision over any member of Marin's trium-virate (3:719, 730).Since 1978 Marino has personally owned the facility at615 Hartman. He leased it to MEI (G.C. Exh. 2-13).When Marino decided in late August to curtail his ef-forts to enter the competitive market with MEI, and toform a separate company for that purpose, he recognizedthat it meant MEI's space needs would be smaller. Ac-cordingly, about 1 October MEI moved about two tofour blocks to an office located at 702 Leverkuhn.18Marino then leased space in his 615 Hartman building toMarro effective 1 October 1984 (G.C Exh. 5-7).19Of MEI's overhead (office) staff, only Larry Andersremained with MEI and moved with Marino to the Le-verkuhn address where he ran the service department.The others transferred to Marin and remained at 615Hartman. The electricians, being union, remained withMEI and moved to 702 Leverkuhn.Marino also had occasion to be at 615 Hartman on oc-casion, for his leasing firm, Interests, has an office there(1:69, 132, 183). Indeed, at one point in his testimonyMarino referred to that as his "corporate" office (1:183-184).Over the years MEI has participated in or bid on jointventure projects in other cities or States, usually with anout-of-state firm. For example, MEI and Hatfield Elec-tric of Columbus, Ohio, are engaged in a joint ventureon a 37-story office building in Columbus. Marino refersto these projects as MEI's national joint venture workAfter September MEI continued pursuing its nationaljoint venture business and what service work it had. Fol-lowing 6 weeks or more of intensive estimating, MEIwas unsuccessful on its December bid (actually a jointventure bid with Hatfield Electric) for the electricalwork on the new George Brown Convention Center inHouston. Former Job Foreman Arthur Wayne Boulettestified, in his opinion, if MEI had been awarded theconvention center job the Company would have re-mained open (i.e., had business for the electricians), butwhen it lost that bid "they" (meaning Marino andAnders, apparently) no longer seemed to care (2.436).Boulet is one of 13 employees named in complaintparagraph 17 as having been terminated unlawfully be-tween 16 October 1984 and 18 January 1985. Whetherthe 13 were laid off or quit and the legal effect of theirdeparture are matters the parties dispute. Regardless ofthe merits of that debate, there is no dispute that the oc-18Marino dates the move about 1 October (1 51, 92), and Andersplaces it about the third or fourth week of September (5 1215)19Although the lease bears an execution date of 15 October 1984,Marino concedes that it was not actually signed until January or Febru-ary 1985 (1 91) Because so many events were transpiring in the fall of1984,Marino testified, it was notuntilJanuary or February 1985 that hewas able to catch up on the legal paperwork involving leases and otheritems (2 306)casion for the 13 leaving was MEI's declining amount ofwork. Indeed, about mid-January 1985 Anders left MEIand went to workforMarin as manager of the servicedepartmentSince the pay period ending 22 January1985,Marino has been MEI's only employee (1.166;2:259-260).How did Marin get started9 In two ways First, whilestillemployed at MEI, Meyer bid on two jobs whenMarino decided that MEI could not afford to do thework because of the competitive pricing of the jobs. Thetwo projects are described as the Ferranti InternationalControls job and the Pasadena Interfaith Phase II job.As Marino testified,MEI declined to bid against thecompetitive pricing on the Pasadena job (2:295-297;5:1433) and, in the face of economic reality about thecompetitive market, decided to withdraw MEI's bid onthe Ferranti job (2:275-278).Second, until money started flowing in from advancebillings and work on the Ferranti and Pasadena jobs,Marin needed operating cash. That initial cash was ad-vanced from Holding to Marro beginning with a $1000payment on 21 September. By 26 October Holding hadloaned Marin $33,500 (G.C. Exh. 4-8). During approxi-mately the same period (from 19 September to 26 Octo-ber),MEI transferred $34,000 to Holding (G.C. Exh. 4-8).As Marin's operation became successful over the nextfew months it repaid Holding.Payments were made by offsetting journal entries. Asexplained by Respondent's certified public accountant(CPA), Charles H Barineau Jr., it is a common practiceon intercompany dealings between wholly owned firmsto handle transactions (purchases, loans, and payments)by offsetting journal entries because one item simply can-cels out the other (5:1395). Barineau testified that thisprocedure cannot be followed in companies with minori-ty shareholders, who should be compensated (with inter-est) for the use of their money, but that it makes no dif-ference when the firms are owned 100 percent by oneentity (5:1398, 1417).Marin has been successful, and in 1985 it not onlyrepaidMEI and Holding, but it also began advancingfunds to Holding. In turn, Holding loaned the money toMEI. By 30 September 1985, as CPA Barineau testified,such funds exceeded $115,000 (5.1352, 1359).During its startup period, Marin purchased much ofMEI's office furniture, tools, and equipment. The re-placement cost for the tools was ascertained, and MEIdiscounted that figure by 75 percent to reach the marketvalue for used toolsMarin eventually paid MEI that dis-counted sum by offsetting the journal entry (2:313-314,380-381; 4.987; 5.1373). The furniture was also paid byoffsetting journal entry (5.1366, 1394).In the weeks and months after MEI's office staff (withthe exception of Marino and Anders) departed to joinMarin, some of that same staff continued to provide serv-ices to MEI as needed by their former employer-for afee paid by MEI to Mann Thus, Steffek and Steffan pro-vided accounting and bookkeeping services at the rate of$1500 per month ,20 and Meyer, Fitch, and others pro-20 See 1 184, 2 288,316-317, 360, 3 730, 733, 5 1225, 5 1367, 1374 MARINO ELECTRICvidedengineering,estimating,bidding, and troubleshoot-ing services at $1500 a month,or $50an hour, paid byoffsetting journal entries compensatingMarin for thetime ofits employees.21MEI and Marin have separatebankaccounts, booksand records,tax returns,and insurance.However,Marino iscoveredunder the medical policy protectingMann's employees.MEI pays Marin for Marino's cover-age ona quarterlybasis(5:1376)and chargesthe cost toMarino's salary draw(2:357-359).Althoughthe recorddoesnot give thereason for Marino's inclusion,I assumehe is includedin order that he may obtaina lower rateavailable under groupcoverage.During itsfirst yearof operation(from about Septem-ber 1984to 30 September1985)Marin developed a cus-tomer list of 68 firms in the Houston area,with26 beingcompanieswho werepast customersof MET (R-N-3;3:745; 4:1056, Meyer). The total dollar volume ofMarin'scontracts and serviceworkduringitsfirstyearwas$2,025,582,with $959,845 (47.4 percent)of that sumcoming from former customersof MEI (R-N-3).Marin operatesstrictly intheHouston area(3:797;4:1015, 1067). AlthoughMEI does joint venture work,most of it outside either Houston or Texas'22 Meyer tes-tified thatMann works mostlyin the competitive bidmarket,has. no joint ventures,and most of its jobs aresmall (3:797). CPA Barineaugave confirming testimony(5:1387).4.Allegedlyunlawful statementsa. IntroductionComplaint paragraph 16 alleges that Respondent vio-lated Section 8(a)(1) of the Act when Thomas N. Fitchallegedly:(a)About October 12, 1984,informed an employeethat Respondent Marino had to go "nonunion"under thename of Respondent Marin in order to get sufficientwork as an electrical subcontractor.(b)About October 20, 1984, informed an employeethat Respondent Marin was the open shop of RespondentMarino and was created so that Respondent could stayin business..(c)About October 24, 1984,told an employee that Re-spondent Marino had to close down and open up at Re-spondent Marin in order to continue doing business as anelectrical contractor.The General Counsel apparently relies on the testimo-ny of Ernest Dale Worthan and Carl Smith to supportthe allegations.Apparently the General Counsel relies onthe remarks principally in relation to the subject ofMEI's alleged motive to evade the CBA with the Union.Respondent did not object to the variance in the datesof some of the evidence, and it does not specifically ad-dress the paragraph 16 allegations in its brief.21See 2 286-293, 369; 3 732-734, 4 997-1003,5 1313-1314, 5 1367,1374-137522As CPA Barineau testified, during thefirst 9 months of 1985, 90percent of MEI's incomederived fromjoint venture projects(5 1384, R-N-25).349b.The evidenceUnion member Carl Smith testified that about mid-Oc-tober Fitch hired him in a telephone conversation. WhenSmith reported for work the next morning,Fitch asked ifhe was a union member. "Yes,"said Smith.Fitch said hewas too. Fitch added that"they"previously had beenMarino Electric and had decided to open Marin Electricto cut "their"costs(3:645-647).23 Fitch was not askedabout this conversation during his testimony.Ernest Dale Wortham,a member of Local 716, visitedMarin's office in early November and left his name andtelephone number as an electrician seeking work(3:576-578).About 19 November Fitch telephoned Worthamand inquired whether he was still looking for work."Yes,"Wortham said.Fitch spoke of a certain job andsaid he was looking for someone to run it for $13 anhour.24 According to Wortham,Fitch added that Marinwas abranch of Marino which "they" ("we?") hadformed to stay in business,that Fitch held a union cardand there was no reasonforWorthamto drop his unionmembership.Wortham said he would call him back(3:579).On cross-examination Wortham admitted that inhis 12 April 1985 pretrial affidavit he reported Fitch assaying "Marin is the open shop of Marino Electric," thatFitch said they had "formed the nonunion side in orderto stay in business,"and that Wortham said he would getback with him the next day (3:603-604).The following day, 20 November,Wortham and Fitchheld a telephone conversation that Wortham tape record-ed.The transcript of the conversation is in evidence asCharging Party Exh. 3. In the tape recorded conversa-tion of 20 November Fitch states, "See we're just kindastarting out and uh-Imean we ain't new to the business,but Marin Electric is new."(C.P. Exh.3 at 3.)A couple ofexchanges laterfindsWortham askingwhether Marin foresees much work, and Fitch replies af-firmatively, adding (C.P. Exh. 3 at 3):FITCH: We, well I may have told you yesterday,but we used to be Marin Electric.WORTHAM: Yeah.FITCH:And see, Marino's union.WORTHAM: Yeah.FITCH:Well it's doing business,but uh-weformed an open shop to try and stay in business.Fitch testified that when he referred to "we" in the 20November telephone conversation,he meant that Meyerand the others who had come over to Mann from MEIwerenot abunch of upstarts, but were people who hadpreviously worked at MEI (5:1288). The thrust of Fitch'stestimony seems to be that he attempted to convey themessage that the people staffing Mann were the experi-enced former staff of MEI.23No doubt Fitch actually would have used the pronouns "we" and"our " Indeed,aswe shall see, Fitch testified that he used"we" in a dif-ferent conversation with employee Wortham.24 As Marino testified(1.163; 6 1568), the record reflects that the par-ties use the term "job runner" interchangeably with "foreman " 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDc.ConclusionsIcredit the testimony of employees Smith andWortham. I do not credit Fitch's testimony regarding theintention of his remarks to the extent no such intention isconveyed in his tape recorded words. Nevertheless, Ifind no violation in Fitch's remarks, and I shall dismisscomplaint paragraphs 16(a), (b), and (c).5.August 1984 remarks of J. C. MarinoThe record contains evidence of a conversation inAugust 1984 between Local 716 member Arthur WayneBoulet and J. C. Marino concerning an open shop andMarino's plans regarding MEI.25 There is no allegationor contention that Marino's remarks were independentlyunlawful, but the General Counsel and the Union rely onthem, in part, to show that Respondent was unlawfullymotivated in establishing Marin.There is no dispute that on an unspecified date inAugust 1984 Boulet and Marino had a conversation atMEI's 615 Hartman location. What differs is the testimo-ny regarding the contents of the conversation.Because he had heard rumors about an open shop,26Boulet asked Marino how the work picture looked. "Notgood," replied Marino. Boulet then asked Marino aboutthe open shop matter. According to Boulet, Marino saidhe was going to establish an open shop in order to sur-vive because he could not get jobs by bidding on unionrates.Marino, Boulet continued, said he would keepMEI in business until the end of 1986, and that if MEIcould not survive after that then he would close MEIand join the open shop that, as Boulet understood, wouldalready be in existence.27Marino offered Boulet $20 an hour to work at theopen shop to be established, saying that he could pay histop people that much and still achieve a lower averageby paying the other electricians a reduced figure. Bouletreplied that he would remain union because he had beena union man all his working life. Marino said he too wasunion and that it hurt him to do it (2:396-397, 430-433,437-442).Boulet concedes that in his pretrial affidavit he placedthe conversation in October.28 He testified that after in-specting his checkstubs he now places the conversationinAugust, although he remains uncertain about the date.He also concedes that in his pretrial affidavit he statesthatMarino said, "I will keep my open shop and theclosed shop. If work is good and I can get jobs I willstay union." (2:443-444)According to Marino, he and Boulet did discuss MEI'swork prospects.Marino remarked to Boulet that open25Bouletwas one of the first electricians hired by MEI in 1978(2.392).Marino testified that he met Boulet at Wohit Electric (6.1525).Boulet sometimes worked as a foreman at MEI, but it appears that thelast few months he worked on a service truck as a skilled, but nonsuper-visory, journeyman or leadman assisted by an apprentice26 InJune Fitch had remarked to Boulet that if MEI were an openshop it could hire cheaper labor to perform the less skilled work (2:399-400, Boulet).29 Boulet was uncertain whether Marino referred to the end of 1986 oruntil the CBA expired He testified that he did not know when the CBAexpired (2.441)The scheduled expiration date is 27 August 1986 (G.C.Exh. 7)2 s Boulet'spretrial affidavit is dated 2 May 1985 (2 411).shop companies were underbidding MEI even thoughthey paid their leadmen $20 an hour. They could do this,Marino explained, and still reach a low average pay be-cause the lesser skilled electricians were paid reducedrates.Marino denies offering Boulet a job at Marin. Healso denies saying he was going to establish an open shopor that he would try to keep MEI going until the end of1986 (5:1432).Bearing onthe timing of the Boulet-Marino conversa-tion isa conversation Boulet had with Fitch about goingtowork at the new company. Boulet places the Fitchconversation at the 615 Hartman location about 2 weeksafter theMarino conversation (2:398). Boulet testifiedthat he asked Fitch about the open shop. Fitch repliedthat if he could have Boulet, Gary Kaminsky, and Rich-ard Spade he could pay them $16 an hour and the lesserskilled employees a lower scale (2:398-399).According to Fitch, the conversation occurred in Oc-tober after he already was employed by Marin, and thaton this occasion he offered to hire Boulet at $16 an hour.Boulet either declined outright or said he would thinkabout it - (5:1290). Fitch did not explain, at the hearing,what Boulet, as an employee of MEI (whose office bythen was at 702 Leverkuhn), was doing at the 615 Hart-man location.IcreditBoulet regarding these conversations withMarino and Fitch. In so doing, I consider only oneaspect of Marino's remarks as tending to support theGeneral Counsel'scaseregarding a motive by MEI toevade its CBA with the Union. That aspect is the factthatMarino made a job offer-indicating that Marinoviewed the yet-to-be created company as an entity hewould control.As forMarino's commentsabout operating an openshop and a unionized firm at the same time, and givingMEI until the end of 1986 "to sink or swim, those re-marks support Respondent's defense that Marino merelyestablished a lawful, double-breasted operation when heformed Marin, and that Marino's intent from the begin-ning was that MEI survive if it could.B. Analysis and Conclusions1.Applicable legal principlesThe General Counsel alleged and litigated this case onthe alter ego doctrine. Thus, complaint paragraph 14 spe-cifically alleges thatMarin, "asalter egoof RespondentMarino," is bound by the CBA, which binds MEI. Asfor intent or purpose, the General Counselalleges, inparagraph 4:(a)At all times material herein, RespondentMarino and Respondent Marin, under the aegis ofMarin Holding Company, have been under commonmanagementand ownership; shared a common busi-ness purposeby virtue of their nature of operationsand supervision; shared and intermingled properties,businessaccounts,creditsandpurchases;hadcommon customers; and are in the same business inthe same market.(b)Respondent Marin and Marin Holding Com-pany were created and came into existencein an un- MARINO ELECTRIC351lawful effort to circumvent the collective bargain-ing agreement obligations of RespondentMarino,which obligations are referred to below in para-graphs 11 through 14.An employer cannot evade its obligations under theAct-including its commitments under a binding CBA-by forming what appears to be a new company but whatin fact is a "disguised continuance," or alter ego, of theprimal firm.Howard Johnson Co. v. Hotel Employees, 417U.S. 249, 259 In. 5 (1974);Southport Petroleum Co. v.NLRB,315U.S. 100 (1942);Mar-Kay Cartage, 277NLRB 1335 (1985).In determining whether one employer is the alter egoof another the Board considers several factors, no one ofwhich is controlling.Fugmy Continental Corp.,265NLRB 1301 (1982), enfd. 725 F.2d 1416 (D.C. Cir. 1984).The Board generally finds alterego statuswhen two fa-cially independent employers havesubstantiallyidenticalownership,management,supervision, business purpose,operation, equipment, custortlers, and business in thesamemarket.29Watt ElectricCo., 273 NLRB 655 (1984);Advance Electric,268 NLRB 1001, 1002 (1984). Addition-ally, the Board considers whether the purpose behind thecreation of the new firm was legitimate or whether itwas an intent to evade responsibilities under the Act.Mar-Kay Cartage,Watt Electric;andAdvance Electric.Regarding the last factor, the second circuit recentlystated that althoughantiunionanimus oran intent toevade may be germane, "or, even a sufficient basis for im-posing alter ego status," it is not a necessary finding.Goodman Piping Products v. NLRB, 741F.2d 10 (2d Cir.1984). In a careful analysis of the cases, the Sixth Circuitmadea similarconclusion.NLRB v. Allcoast Transfer,780 F.2d 576 (6th Cir. 1986), enfg. 271 NLRB 1374(1984). See alsoApex Decorating Co.,275 NLRB 459 fn.3(198 5).Antiunion animus, of course, does not necessarily ' ac-company an intent to evade. InWatt Electric, 273NLRB655 (1984), the owner, John 0. Watt,, held no personalanimustoward the union. He simply wanted to escapethe economic burden of the union contract. A similarmotivation existed inAdvance Electric,268 NLRB 1001,1004 (1984).A majority of the court inDenzil S. Alkire v. NLRB,716 F.2d 1014 (4th Cir. 1983), phrased the test as fol-lows:When business operations are transferred, the initialquestion is whether substantially the same entitycontrols both the old and new employer. If thiscontrolexists,then the inquiry must turn to wheth-29 Several factors are common to an analysis of allegations of alterego, single employer, or joint employer status However, the three doc-trines, although related and similar in some respects,are conceptually dis-tinct one from the other. Thus, alter ego is different from single employ-er.Iowa ExpressDistributionv.NLRB,739 F 2d 1305 (8th Cir. 1984); Air-port Bus Service,273 NLRB 561 (1984). And single employer is differentfrom joint employer.NLRB v Browning-Ferris Industries,691 F 2d 1117,1121-1124 (3d Cir. 1982),Aspen Leasing Systems,271 NLRB 1536 fn. 1(1984). Because a joint 'employer is, in fact, two separate firms jointlycontrolling labor relations, the joint employer concept is significantly dif-ferent from that of alter egoer the transfer resulted in an expected or reasonablyforeseeable benefit to the old employer related tothe elimination of its labor obligations.The court inAlkirewent on to state that linking em-ployer motivation for thetransferof its business to ob-taininga future benefit represents a broader standardthan that of requiring antiunion animus or intent to evadelabor organizations, even though in many cases the em-ployer's intended benefit may be, in fact, evasion of alabor obligation. "In other cases, however, the employermay intend no evasiveness or subterfuge, but merelyseekswhat it believes is a legitimate benefit offered by astrategic business reorganization."Alkire,above.In our case Respondent's position is that there was notransfer of businessor assets(except for arm's-lengthsales of tools and equipment) from MEI to Marin.As the Board observed inMineWorkers District 23(Kentucky Lake),271 NLRB 461 fn. 1 (1984), in some in-stances the factors considered have been equated withthe four basic indicia for finding a single employer: (1)interrelationof operations, (2) centralized control oflaborrelations,(3)common management, and (4)common ownership or financial control. However, theBoard observed thatmoremust be shown to establishthat one is the alter ego of the other.30 The reason moremust be shown is that a single employer finding does notautomatically bind both firms to the existing CBA,whereas an alter ego finding does bind the new companyto the CBA of the old enterprise.Watt Electric Co., 273NLRB 655, 658 fn. 15'(1984);Victor Valley,supra.Aside from the additional factors considered in thealter ego situation, the analytical focus is different fromthat in single employer cases. In the latter the focus is"the interrelatedness of the employers," whereas for alterego analysis the focus "is on the existence of a disguisedcontinuance or an attempt to avoid the obligations of acollective bargaining agreement througha sham transac-tion or technical change in operations."Carpenters Local1846 v. Pratt-Farnsworth,690 F.2d 489 (5th Cir. 1982).Typically an alter ego is established for the purpose ofevading the original employer's responsibilities under itsCBA.Watt Electric Co.,273 NLRB 655 (1984). Conse-quently, substantial identity of ownership can be an im-portant factor for the obvious reason that the very con-cept of intent usually requires a continuation of owner-ship, or financial control, to implement that intent.WattElectricisanexample (the Watt family), as isAdvanceElectric,268 NLRB 1001 (1984) (the Shoots family), andCrawford Door Sales Co.,226 NLRB 1144 (1976) (theCordes family).But asubstantial identity of ownership does not alwaysmean that the new employer is an alter ego. This is sobecause the new employer may be a significantly differ-ent businessand, therefore, not a "disguised continu-ance" of the original employer. Thus, the facts mustreveal a common business purpose before an alter egofinding can be made. O.VoorheesPaintingCo.,27530Citations by the Board includeVictorValleyHeating,267 NLRB-1292, 1296-1297 (1983). 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNLRB 779 (1985);Fred E.FugazziJr.,Trustee,273NLRB501 (1984).2.Discussiona.OwnershipThe holding company arrangement here is perhapsunique.Nevertheless, as J. C. Marino owned the con-trolling interest inMEI, so also he does with Holding,and Holding, in turn, ownsallof Marin's stock (1:122).Marino testified that Holding is just a paper corpora-tionwith no employees (1:148; 2:317)._ It exists, CPABarineau testified, to assistMEI and Marin in financialoperations (5:1354).That, typically, involvesmovingfunds between the subsidiaries, MEI and Marin, a prac-tice Barineau described as typical of affiliated companies,particularly in startup situations (5:1357-1358, 1414,1421).When subsidiaries are wholly owned, Barineau tes-tified, the parent firm takes the view that it owns all thecash. (5:1414).31As Marino is the president and secretary of Holding,and he and his wife the only directors of Holding, it isclear that for the purposes of alter ego analysis, J. C.Marino is the majority owner of Marin andpotentiallycan exercise financial control and any other kind of con-trol over Marin.Respondent cites several cases for the proposition thatthe control, to be meaningful, must be actual, not merelypotential, and that this factor is considered less importantthan the criteria indicating operational integration, Manyof these cases involve an analysis of single employer situ-ations such as inMilo Express,212 NLRB 313 (1974),andGerace Construction,193 NLRB 645 (1971).As previously discussed, the focus here is somewhatdifferent from that of the single employer analysis, and Ihave discussed the reason why substantially identicalownership can be important. However, common sense'attaches more significance to this factor when the major-ity owner exercises the control that attends his owner-ship.The question, then, is the extent to which Marinoexercised his right' of control. That question leads to aninquiry of how involved Marino was in the affairs ofMarin. We need to couple this inquiry with considerationof the management factor.31 For background reading on the purposes, advantages, and disadvan-tages of holding companies see, for example, Bonbnght and Means,TheHolding Company.- It's Public Significance and Its Regulation(1932, 1960;reprinted 1969, Augustus M Kelley, New York), and Wert and Hender-son,Financing Business Firms,473, 495-514 (6th ed 1979) Bonbright andMeans at 12, explain that in America the holding company is used pri-marily for one or more of four purposes. (1) to combine independentcompanies under a centralizedmanagementor control; (2) to achieve aunified financial structure, (3) to recapitalize the financial structure of oneor more enterprises through a substitution of the securities of the holdingcompany for the securities of the subsidiary companies, and (4) to pyra-mid the voting control so as to give to the organizers of the holdingcompany control over the subsidiarieswith a minimumamount of invest-ment.b.Management(1), DiscussionAt MEI Marino was closely involved with all aspectsof the operation, and he made all important decisions.Even so,- Marino could not do everything, and he reliedfor assistance on his department managers: Steffek, Fitch;and Meyer.Marino has never been an officer or employee ofMarin (1:83),32 and Steffek, Fitch, and Meyer constituteMarin's ostensiblemanagement. However, Marino hasbeen a director of Marin ever since its organizationalmeeting of 10 September 1984 (1:82, 128; R-0-10; G.C.Exh. 3-2a). Respondent describes Marino's role as that ofa "passive investor." (Br. at 33.) As we haveseen, al-though Marin's management uses the traditional titles ofpresident (Steffek), vice president and secretary (Fitch),and vice president (Meyer), Respondent's witnesses dis-claim the normal chain of command and contend thatnone of the three has a boss or reports to either of theother two. The Union calls this ridiculous (Br. at 4) ar-guing, in essence, that no one is a boss at Marin anymore than he was at MEI because Marino remains theboss. 33In support of its argument the Union points to the ad-mission of Fitch that salary increases at Marin in 1985were decided at a meeting of the shareholders (5:1311).Holding owns all Marin's shares, and we know thatMarino is the majority owner of Holding. Thus, J. C.Marino determined the early 1985 salary increases ofMarin'sofficers.34The General Counsel argues thatMarino "has considerably more actual influence over theday-to-day operations of Marin than Respondent cares toadmit." (Br. at 5.)Nevertheless,Marino has never been to a Marin job-site (1:127; 6:1582,Marino), and he is not a signatory toMann's bank account (3:722, Meyer). Steffek hires anddirects the office personnel, and Fitch hires and directsthe electricians.Marino testified that he assumes Fitchsets the wages of the electricians (6:1583). According toMarino (1:127) and Meyer (3:718), Marino simply is notinvolved in the daily affairs of Marin. Marino testified32 InSamuel Kosoff & Sons,269 NLRB 424 (1984), Allen Kosoff (simi-lar to J. C. Marino here) held an office in both the old and new corpora-tionsThat is only a surface distinction from our case, however.33 The Union's argument of "ridiculousness" also refers to the peculiarfact that Steffek, although president, is paid less than eitherof Marin'svice presidents. Thus, during late 1984 Mann's officers were paid hourlyrates equatingto annualsalaries of (2:261-263):Steffek$36,244Fitch62,296Meyer77,74034NotwithstandingMEI's financial plight in 1985,Marino's ownsalary at MEI was increased on 22 January 1985 from a yearly figure of$174,200 to $204,152 (2:259-260). As earlier noted, in 1985 Mann beganto transfer funds to MEI through Holding so that, as CPABarmeau testi-fied, by 30 September 1985 MEI owed Holding (i.e.,Marin) $115,000(5.1352-1353, 1359, R-N-20 and R-N-22) To CPA Barineau these cashadvances are a normal fact of life witha parent andwholly owned sub-sidiaries (5.1357;1395, 1414-1415), one purpose being to savethe interestwhich otherwise would be payable on a bank loan (5.1415). To the Gen-eralCounsel and the Union the "machinations" represent the self-dealingof an alter ego MARINO ELECTRICthat he does not seek to obtain new business for Marin(6:1583).The General Counsel contends that Marino is able toremainout of Marin's daily affairs only because he "dep-utized"well trained "surrogates" to act in his stead bysimply transferring the top three executives (afterMarino) from MEI to Marin (Br. at 19).Even though Marino does not appear to involve him-self in the daily routine of managing Marin, he admitted-ly, as a director, keeps abreast of the financial affairs ofMarin by receiving and reviewing monthly accounts re-ceivable,quarterlyfinancial statements, reports fromSteffek on new contracts, and by conferring from time totime with Fitch and Meyer (1:127, 164; 6:1620).On one occasion in December 1984 Marino had lunchwith Paul Bryant, a representative of IBS, the contractoron the Ferranti project. Bryant apparently informedMarino about some changes on the project, and Marinocharged the lunch to his MEI American Express card.On other occasions when he would run into IBS Presi-dent Metzger, Marino would ask him how the Ferrantiprojectwas going and whether it was on schedule(2:283-286, 379). At $611,405 (G.C. Exh. 8), the Ferrantiproject is, by far, Marin's biggest job.35 Moreover, IBShas proved to be Marin's biggest job source.36 In lateDecember 1983, IBS notified its subcontractors, includ-ing MEI, that henceforth all jobs would have to be com-petitively bid, and that there would be no more negotiat-ed (design/build) work (6:1555-1556).Marino testifiedthat the Ferranti job is the only Marin job he has dis-cussed at a meeting with a customer/contractor (2:380).(2) Conclusions regarding ownership andmanagementJ.C. Marino is clearly more than a "passive investor"inMarin.Marino testified that he looked on the Ferrantijob as an opportunity for "my new company" (Marin) toenter the competitive market (2:277). Counsel for theUnion is doubtlessly correct when he writes (Br. at 5),"Itwould be naive to think that J. C. Marino wouldtake a back seat to anyone in controlling the thrust anddirection of Marin Electric." Indeed, I find that Marinoin fact does set and control the thrust and direction ofMarin.However, most of the corporate formalities are ob-served, and the record reflects that Marino infrequentlyinjects himself in the daily affairs of managing Marin. Asa directorof Mannhe normally would be entitled to ex-ercise some interest in Mann's affairs. His position as adirector begs the question, however, and I do not over-look that he controls Marin through Holding.In light of the foregoing, l find the ownership andoverallmanagement factors to be indicative here of analter ego status. The daily management and routine su-pervision (discussed next) are indicative of independentcompanies.35 The next largest is the Pasadena Interfaith Phase II job at $208,900(R-N-2). As previously discussed, these two jobs, plus startup loans fromHolding, launched Marin36 From inception to 30 September 1985, Marco's subcontracts withLBS total $775,998 out of all contracts totaling $1,840,940 (R-N-2).353c. Supervision and workforceThe employee complement and terms and conditionsof employment differ dramatically between MEI andMarin.37 Of the approximately 50 electricians who havebeen hired at Marin, only Richard Spade, a foreman,ever worked for MEI (1:162; 3:724; 5:1285). As of thedate of his appearance as a witness, Fitch testified thatMarin employed about 18 electricians (5:1285).Except for Richard Spade, none of Mann's foremenever worked for MEI. FitchmanagesMarin's field oper-ations.At MEI Fitch was in charge of the field oper-ations, butMarino also was closely involved. AlthoughMarino admittedly has an occasional conversation withFitch concerning Marin's field operations,,it is only (sofar as the record shows) the general interest of a directorand, through Holding, owner. By contrast, when Fitchwas at MEI he and Marino frequently made joint deci-sions on such matters as which foreman to assign towhich job. When Fitch was at MEI, Marino was theproject manager on the larger jobs and was personallyinvolved with the work and the workers on those jobs.Marino does none of thatatMarin.With a qualification,there' has been no interchange of electricians, supervisors,or others (3:729, 735). The qualification is that MEI paysa fair market fee to Marin for accounting/clerical serv-ices ($1500 a month), and for occasional engineering andtroubleshooting services ($1500 a month). Such fee-paidservices have not converted the companies as alter egosin other cases.Aspen Leasing Systems, 271NLRB 1536,1538, 1542 (1984). There has been no subcontracting ofjobs between MEI and Marin (5:1286, Fitch).d.Equipment and customersMarin obtained its initialsupply of tools, equipment,and furniture,by purchasing the items from MEI. Al-though the purchase of the tools at 25 percent of the es-timated replacement cost may sound generous towardMarin, there is no evidence controverting the testimonyof Respondent's witnesses that such formula is the cus-tomarymethod in the industry for establishing fairmarket value.Marin leases certain items, such as a computer, fromInterests.Althoughsomepayments have been late, theyhave been made. The evidence reflects that the leasingfeesare atfairmarket value.MEI moved to a different facility shortly after Marinwas organized. Because of difficulties of moving the tele-phone equipment and its telephone number to its newoffice at 702 Leverkuhn, MEI left such items at the 615Hartman office, and Marin succeeded to. them. There isno evidence that Respondent had much control over thetelephone situation.38Marin supposedly referred MEI'scalls to MEI.37 Because MET operated under the CBA with the Union, and Marinoperated as an open shop utilizing very few employment formalities, theterms and conditions of employment between the two firms are vastlydifferent.38 It was too late in the year to cancel MEI's listing of the old tele-phone number in the new telephone directory. 354,DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMarin's customer base and dollar value of contractswith former customers of MEI, as a percentage ofMarin's business,39 are within tolerances approved bythe Board in other cases. See, for example,T.E. Eleva-tor Corp.,268 NLRB 1461 (1984) (15-of 28 customers, or53.6 percent), andPinterBros.,263NLRB 723, 738(1982) (312 of 842, or 37 percent, were customers of theold firm). And they are significantly short of the highnumbers indicating an alter ego as found inAdvance Elec-tric,268 NLRB 1001, 1002-1003 (1984).40To the extent there have been deviations from a strict-ly arm's-length handling of sales and leases of tools,equipment, and furniture, I find them to be of only, mar-ginal significance.Regarding the matter of customers,the numbers are within permissible limits. Although it isclear that Marin's first two jobs, Ferranti and Pasadena,allowedMarin to get a running start in the electricalcontracting business,italso is true that Marino decidedthat it would not be economically feasible for MEI to dothese jobs .41e.BusinesspurposeMEI and Marin are electrical contractors. Marin wascreated to operate in the competitive market where priceis the primary consideration.MEI was formed to enterthe design/build, negotiated bid, high quality, new con-structionmarket where price is a secondary consider-ation.When MEI entered this market in 1978 businesswas booming,particularly in Houston.Even so, MEI ex-panded its operations to other cities and States in jointventures.The boom started to fade in 1982. For 1983 MEI'sHouston operations suffered a net loss of $237,622 whileits national joint venture operations realized a net incomeof $224,377 (5:1379-1381; R-N-24).42This trend increased in 1984 with MEI's Houston op-erations showing a net loss of $368,530 and its joint ven-tures having a netgainof $248,802 (R-N-24). Overallfor 1984 MEI suffered a net loss of $34,587 (G.C. Exh.2-10).^MEI's backlog, as already noted, dropped from$2,466,838 at the end of 1981 to $293,040 _by the close of1983.As of 31 August 1984 MEI's backlog stood at$94,487 (R-N-23). The deteriorating backlog is a reflec-tion of the fact that by 1983 MEI's traditional market39Of Marin's 68 customers,26 (38 2 percent)are former customers ofMEI, and 47 4 percent of the dollar value of Mann's work is attributableto former customers of MEI(R-N-3)4° InAdvance Electricabout 75 percent of the new employer's custom-ers previously were customers of the original firm,-and over 93 percentof the dollar volume of the new firm's business was attributable to theformer customers of the old firm.41MEI never bid the Pasadena job, and it withdrew its bid on the Fer-ranti job.42Gross revenues are shown(on documents and in the testimony ofCPA Barineau)to be reduced by expenses.However, the only expensesubtracted from the point venture income was $23,541, representing thedollar amount of time(a ratio of salary and benefits)JC.Marino spenton the oneprojectinOhio. All other overhead was assigned to the Hous-ton operationThere wasno testimony on the subject of whether anyother Houston overhead(such as a percentage of Marino's office rent)should have been charged to the joint venture income.Whatever the-proper allocation,MEI's overall operations resulted in a net loss of $7207for 1983(G.C Exh 2-10).was just about gone. By 1984 MEI's Houston operationsconsistedmostly of an unsuccessful effort to enter thecompetitive bid market. MEI was unsuccessful becauseits bids were too high to be awarded any jobs. Its bidswere too high because its labor costs, based on the CBA,were nearly double that of the nonunion contractors.43Meyer testified that Marin's hourly labor burden (wagesand benefits) has varied from $12 to $14 (3:724, 773,780).As early as 1983 Marino considered forming a compa-ny to enter the competitive bid market. Finally respond-ing to the urging of Meyer and Fitch, and to the finan-cial facts facing MEI, in August 1984 Marino decided toceaseMEI's efforts at penetrating the competitive, bidmarket and to restrict MEI to its fairly successful jointventures plus what service work it could hold or obtain.Contrasted with MEI, Marin has always confined itsefforts to the Houstonareawhere it operates in the com-petitive bid market in which price is the primary consid-eration and the lowest qualified bidder gets the job.Marin has been successful in that market because itslabor costs are that of a nonunion contractor. MEI 'andMarin are not competitors.The General Counsel (Br. at 14-15, 23-24, 30) and theUnion (Br. at 7) argue, in effect, that Respondent's differ-ent markets contention is so much flimflam. As the Gen-eral Counsel sees it, as of 1984 MEI was a competitivebid contractor which also providedsome engineeringand consulting services on a national basis. Agreeingwith that assessment, the Union adds that Marin is just asmuch a national joint venture contractor as is MEI be-causeof MEI's use of Meyer and Fitch.The latter point overlooks that MEI compensatedMarin at fair market value for the services of Meyer andFitch, and the first point disregards the fact that MEI'straditional work evaporated, that MEI never successfullyentered the competitive market, and that MEI was re-duced to a national joint venture by economic forcesbeyond its control.The Union would distinguish O.Voorhees Painting Co.,275 NLRB 779 (1985), on the basis that one companythere was a remodeling contractor operating nationwide,whereas the other firm was a local painting contractor.Even if thereisno distinctionhere in the work of MEIandMarin (although I would find a distinction), thepanel majority inVoorhees PaintingToundit inappropriateto conclude that the two companies there should betreated as one entity "particularly where one companyoperates nationally and one company operates locally."Voorhees Painting,above.In our case MEI remains a viable corporation.Shouldits traditionalmarket,that of design/build, reappear (animprobable event in the foreseeable future), there isevery indication that MEI would apply the CBA to its43 The market recoveryagreement(MRA) provided for lower ratesbut still left the hourly cost of wages and benefits several dollars higherthan that of the nonunion contractor.The MRAhad many restrictions,and no one liked it.In July Marino, through his position as president ofNECA's Southwestern Chapter, learned that the MRA would not be re-newed after its scheduled expiration in November Thus, Marino had toplan for the future on the basis that not even the MRA would be avail-able. MARINO ELECTRIC355resumedoperations.In the meantime-MEP, vastly scaledback in size, survives on its national joint venture work.Based on the different business purpose of the firms(MEI as a design/build contractor,and Marin as a com-petitive bid contractor) and the different geographicalareas currently served by the firms (MEI on a nationalbasiswith Marin restricted to the Houston area), I findthat this critical factor indicates a finding of separatecompanies.f.Purpose or motiveWhen MEI's traditional market dried up in Houston,and after it failed to penetrate the local competitive bidmarket,MEI was left with its joint ventures, some serv-icework,and with providing some engineering services.The service work ended in January 1985, and the last en-gineering services were in May 1985 (R-N-25). MEI didnot become dormant as did the original firm inWattElectric,273NLRB 655 (1984). It remained active in1985 and was so as of the hearing. Because of the re-stricted areas of its operation, MEI seldom, if ever, hireselectricians.In its joint ventures MEI's partner suppliesthe electricians. The record is a bit unclear whether elec-tricianswould be hired for the payroll of MEI or itsjoint venture partner, Hatfield Electric, in the event thebid had been successful on the Brown ConventionCenter in Houston. Richard Spade briefly participated inthe bid estimating, and it was planned that he would bethe general foreman (5:1315; 6:1632). Presumably, there-fore, the electricians would have been hired and super-vised by MEI.That is in keeping with the statements Marino made toWayne Boulet in August 1984. A significant aspect ofMarino's remarks on that occasion is that Marino wantedto see MEI survive even though he planned to create, inthemeantime, an open shop to enter the competitivemarket. That is, Marino intended to go double-breast-ed.44Concerning this factor it is difficult to discern a bright-line distinction among the cases. In some cases the exist-ence of a desire to form a second firm to operate as anopen shop contractor was found to be an intent by theoriginal firm to evade its CBA with a union notwith-standing the absence of any union animus. Compare, forexample,Mar-Kay Cartage,277 NLRB 1335 (1985);WattElectricCo.,273 ' NLRB 655 (1984);Samuel Kosoff &Sons,269 NLRB 424 (1984); andAdvance Electric,268NLRB 1001 (1984), in which an intent to evade wasfound, withBestMechanical Contractors, 273NLRB 83(1984);Commercial Decorating,272 NLRB 1366 (1984);Victor Valley pleating,267 NLRB 1292 (1983); andUnitedConstructors,233 NLRB 904 (1977), when there was nofinding of an intent to evade even though the new com-pany typically was established so that a family membercould start his own business on an open shop basis.There is no question that in our case Marin was estab-lished to operate in the competitive bid market becauseMEI could not compete by bidding under the labor costsimposed by its CBA with the Union. Marino, in effect,concedes that fact (1:103, 113, 125, 130; 2:322-323). Al-though the competitive bid market does not excludeunionized firms, as a practical matter an open shopmarket generally means that the competing firms are op-erating nonunion. Do these facts of themselves consti-tute, as a matter of law, an intent by MEI to evade itsCBA with the Union? If so, how could an owner lawful-ly form a second company to operate in the open shopmarket when his unionized firm is fading because of eco-nomic forces beyond his control?Basedon the objective facts, I And that Marino cre-ated Marin in order to 'have a double-breasted operation(i.e.,MEI union and Marin open shop). I further findthat the, withering away of MEI's use of (union) electri-cianswas an incidental effect of economic forces beyondMEI's control rather than the result of MEI's achievingthe illegal object of diverting business, through a shamtransaction, from its unionized self to its nonunion self.Accordingly, I find that the intent or motivation factor,although a very closeissue,45does not indicate alter egostatus.3.Conclusions,As the Board observed in0.Voorhees Painting Co.,275 NLRB 779 (1985), certain factors here would sup-port a finding of alter ego status. Mann's biggest custom-er,,IBS Contractors, Inc., had been an important custom-er of MEI, and the ownership and overallmanagementfactors are indicative of alter ego status.Some of the minor indicia are consistent with an alterego finding. For example, Marin's startup funding camefrom MEI through Holding. Yet assistance in the forma-tive stage is not determinative.L & J Equipment Co., 274NLRB 20 (1985). The sales of tools, equipment, and fur-niture were made without the benefit of appraisal by anindependent firm. Favors and courtesies have been ex-changed, but they are consistent with industry practiceand such are not strong factors in any event. L & JEquipment,id.Some of the paperwork evidencing vari-ous transactions or events was not prepared for weeks oreven months. For example,leaseswere not prepareduntil January or February 1985 for October 1984 events,and the September 1984 resignations of Meyer and Fitchfrom MEI were not memorialized by written statementsuntil the summer of 1985.On the other hand, lag time between events and cor-porate paperwork was not unprecedented. Thus, al-though Meyer became a vice president of MEI in May1979,MEI's shareholders and directors, as previouslynoted, did not make it official until their joint meeting 5months later at Lake Tahoe, Nevada. Finally, on a veryfew occasions Marino has become directly involved inthe affairs of Marin. He had lunch with a customer (IBS)and discussed the Ferranti job. He offered Boulet a posi-tion at the yet-to-be formedMarin,and he later offeredLarry Anders a position at Mann. Anders subsequentlyleftMEI and became the service manager at Marin. He44 "Double breasted"describes a contractor who operates two compa-nies, one unionized and the other open shop.Watt Electric,273 NLRB655 fn. 11 (1984)45 To borrow a line from the Persian, Omar the tentmaker, "A hair,they say, divides the false and true " (Quatrain 50, 2d ed ) 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalso discusses matters from time to time with Meyer andFitch.However, he has never visited a Marin jobsite,and'there is no evidence that he has been active in assist,ing Fitch in selecting or assigning job foremen, assistingMeyer in obtaining new work, entertaining and customerrelations, in directingMarin's office staff, in discussingwages, grievances, labor relations, or any other routinebusinessMarin personnel must perform on a daily basis.Because I find that the business purpose and motiva-tion factors are indicative of independent companies, Iconclude that the evidence falls short of showing the"disguised continuance" test sanctioned by the SupremeCourt inSouthport Petroleum Co. v. NLRB,315 U.S. 100;106 (1942), and reiterated inHoward Johnson Co. v. HotelEmployees,417 U.S. 249, 259 fn. 5 (1974). Accordingly, Ishalldismiss the refusal-to-bargain allegations of thecomplaint.The General Counsel's theory regarding the 8(a)(3) al-legations is thatMEI curtailed its work in order todivert its business toMarin as part of a calculatedscheme whereby MEI could escape the burdens of theCBA yet, through Marin, continue to enjoy the fruits ofthat business (Br. at 25, 36).46 The theory is sound, andthe issue is close. But the evidence falls short chiefly be-cause it appears that J. C. Marino simply established anew company to operate in the competitive bid market-amarketMEI could not compete in successfully.47 I4sAs phrased by the Union (Br at 15), it was "sham transactionwhereby Marino Electric's owners created a 'paper' holding company de-signed for the sole purpose of giving birth to Mann Electric, and laun-dering Marino's money, to yield a company free of the union contract."41MEI still functions in the joint venture market, but it no longer at-tempts to enter the competitive market and therefore employs no electri-therefore find the 8(a)(3) allegationsto be without merit,and I shall dismissthe complaint.CONCLUSIONS OF LAW1.Marino Electric, Inc. and Marin Electric, Inc. iseach an employer within the meaning of Section 2(2),(6), and (7) of the Act.2.InternationalBrotherhood of ElectricalWorkers,Local Union No. 716, AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed48ORDERThe complaintisdismissed.clans. If the traditional market were to revive (an improbable prospect),MEI could resume operations in that design/build market, hire electri-cians through the Union's hiring hall, and otherwise comply with theterms of the CBA. "Simply established" is perhaps the wrongphrase inview of the holding company. CPA Banneau attempted to explain thatthe advantage of the holding company was to aid in the overall financingof the enterprises (5:1421)AlthoughBarineau'sexplanation does notanswer every question, the fact remains that Respondentsaw a businesspurpose in forming a holding company See the discussion earlier in thisdecision concerning holding companies. Although the holding companyprocedure incidentally lends itself to the "machinations" argument of theGeneral Counsel (Br. at 16) and the Union (Br at 2), that criticism wouldbe just as vigorous if funds flowed' direct between MEI and Marin48 Ifno exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.